305 N.Y. 264 (1953)
In the Matter of the Claim of Frank Fiol, Respondent. Calmar Steamship Corporation, Appellant; Edward Corsi, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued March 4, 1953.
Decided April 24, 1953
Ralph L. McAfee, Albert R. Connelly and Edward C. Perkins for appellant.
Nathaniel L. Goldstein, Attorney-General (Francis R. Curran and Wendell P. Brown of counsel), for Edward Corsi, as Industrial Commissioner, respondent.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ., concur in Per Curiam opinion; FROESSEL, J., dissents and votes to affirm.
*266Per Curiam.
The referee and the Appeal Board found justification for the claimant's relinquishment of his job in the union's sixty-day rule. But the mere fact of the existence of such a union rule did not warrant the conclusion that claimant was excused from continuing his employment. The referee and the Appeal Board had to go further and determine whether, under all the facts of the case, the claimant was justified in complying with the union regulation. Such an inquiry would involve a decision as to the reasonableness of the regulation in question  whether, in other words, the nature of the industry, the state of the labor market and other relevant considerations, furnished reasonable basis in fact for that regulation. To hold otherwise would be to allow the union to determine arbitrarily what constituted "good cause" for the claimant's leaving his job  a function which the Labor Law entrusted to the referee and the Appeal Board (see Labor Law, § 623).
It follows that the order of the Appellate Division and the determination of the Unemployment Insurance Appeal Board should be reversed, with costs in this court and in the Appellate Division to abide the event, and the matter remanded to the board for further proceedings in accordance with this opinion.
Order reversed, etc.